Citation Nr: 1132542	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-34 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than June 25, 2001, for a 40 percent rating for right eye prosthesis, status post enucleation for blind painful eye following development of neovascular glaucoma from chronic retinal detachment.

2.  Entitlement to an effective date earlier than June 25, 2001, for the grant of special monthly compensation (SMC) for the anatomical loss of one eye.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military from October 1951 to November 1955 and from January 1956 to May 1972.

This appeal to the Board of Veterans' Appeals (Board) originated from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO increased the rating for the right eye disability at issue from 30 to 40 percent and granted SMC on account of anatomical loss of this eye.  The RO initially assigned an effective date of January 2, 2009, for both awards.  But after filing a notice of disagreement (NOD) contesting that effective date, the RO issued a July 2009 decision assigning an earlier effective date of June 25, 2001.  And after receiving a statement of the case (SOC) in July 2009, the Veteran completed the steps necessary to perfect his appeal to the Board for an even earlier effective date by filing a timely substantive appeal (VA Form 9) in August 2009.

In a March 2010 decision, the Board denied the claims for an effective date earlier than June 25, 2001.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a May 2011 Order, granting a Joint Motion, the Court vacated the Board's decision and remanded these claims to the Board to conduct the necessary fact finding as to whether the Veteran's service-connected right eye disability had increased in severity within the one year immediately preceding his June 25, 2001, informal claim for increased disability compensation such that an earlier effective date is warranted for this disability and SMC.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

To assist in making this necessary determination, the Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



REMAND

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  This statute and regulation provide that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor," unless specifically provided otherwise. 38 U.S.C.A. § 5110(a).

Section 5110(b)(2) states that the effective date of an increased rating, which includes SMC since it is a form of higher monthly compensation at a "special" rate, "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is the "date of receipt of claim or date entitlement arose, whichever is later."  Paragraph (o)(2) provides that the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise, date of receipt of claim."

It therefore follows that three possible effective dates may be assigned depending on the facts of the particular case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

See Harper v. Brown, 10 Vet. App. 125, 126 (1997).

In Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010), the U. S. Court of Appeals for the Federal Circuit explained that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans with a one-year grace period for filing a claim following an increase in the severity of a service-connected disability.

So determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

In this case, the Court-granted Joint Motion agreed with the Board's prior finding of fact that a VA outpatient treatment record dated June 25, 2001, is for all intents and purposes the date of claim.  In actuality, the Board considered this date as the date of filing an "informal" claim, see 38 C.F.R. §§ 3.155 and 3.157, followed by the later filing of a "formal" claim on January 2, 2009.  In any event, as pointed out in the Joint Motion, it therefore must be determined whether there is any evidence showing that it was factually ascertainable during the one year immediately preceding that June 25, 2001, claim that the Veteran's right eye disability met the requirements for the higher 40 percent rating and SMC.

The existing evidence in the file indicates the Veteran had his right eye surgically removed (enucleated) some time in either August or September of 2000, so during the one year immediately preceding the receipt of his claim.  Clarification of the exact date of that surgery, and possibly treatment records leading up to it, therefore would tend to show he was entitled to the higher rating and SMC as of an earlier effective date since removal of an eye meets the criteria for a 40 percent rating.  See 38 C.F.R. § 4.84a.  These surgical and other records are not in the file, however, and consequently need to be obtained prior to readjudicating his claims.  See 38 C.F.R. § 3.159(c)(1).


Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Contact the Veteran and request that he provide the names and addresses of all medical providers that evaluated or treated his right eye disability during the 
one year immediately preceding his June 25, 2001 claim, including especially the surgical records pertaining to the removal of his right eye in either August/September 2000.  With his authorization, obtain all outstanding records that he identifies that are potentially relevant.  If any requested records are unavailable or the search for any such records otherwise yields negative results and further attempts to obtain these records would be futile, then this should be documented in the claims file and the Veteran appropriately notified.  38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).

2.  Then readjudicate the Veteran's earlier-effective-date claims for his right eye disability and SMC in light of the additional evidence.  If either claim is not granted to his satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



